PER CURIAM
Defendant was convicted of delivery of a controlled substance as part of a drug cultivation, manufacture or delivery scheme or network. ORS 475.992. He had demurred on the ground that the scheme or network language is unconstitutionally vague. The trial court erroneously overruled his demurrer. State v. Moeller, 105 Or App 434, 806 P2d 130, rev dismissed 312 Or 76, 815 P2d 701 (1991).
Because we dispose of the case on that issue, we need not reach defendant’s other assignment of error.
Reversed and remanded with instructions to dismiss the indictment.